Citation Nr: 1733096	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  12-30 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable disability rating for pseudofolliculitis barbae.


REPRESENTATION

Veteran is represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Atuyotan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 2007.


This appeal comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that the Veteran was last provided a VA examination for his skin disability in May 2012.  This is over seven years ago.  Further, the Veteran's representative essentially contends that the Veteran's skin disability is worse since his last VA examination in May 2012.  See Appellant's Brief, dated in June 2017.  Moreover, in August 2014 the Veteran submitted photographs of the current scarring of his face which show a potential worsening.  See VBMS record, dated in August 2014.  The Veteran asserted that "by the date of the physical [May 2012 VA examination] most of his razor bumps had cleared up due to the medications prescribed for the pseudofolliculitis barbae."  Based on the foregoing, a new examination is necessary to determine the current severity of the Veteran's skin disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (2016).  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain any outstanding VA or private treatment records.  All attempts to locate such records must be documented in the claim file.

2.  Schedule the Veteran for a VA skin examination, with an appropriate examiner, to determine the current severity of his pseudofolliculitis barbae.  The examiner must review the claim file and should note that review in the report.  All appropriate testing must be conducted and complaints and clinical manifestations must be reported in detail.  The examiner must describe the nature, current severity, and all symptoms associated with the skin disability.

When reassessing the severity of the skin disability, the examiner must:

(a)  Provide specific findings as to the percentage of the entire body affected and the percentage of the exposed areas of the body affected by pseudofolliculitis barbae.

(b)  State whether the Veteran requires systemic therapy such as corticosteroids or other immunosuppressive drugs, and if so, the duration of any such therapy during a 12-month period.
 
The examiner must evaluate all body parts affected by the pseudofolliculitis barbae.  The examiner must also identify all permanent scarring due to pseudofolliculitis barbae, if any.

In arriving at findings of the percentage of the body part affected, the examiner must take into account the frequency and duration of exacerbations and remissions and the historical record. 

3.  In rendering the requested opinion, the examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




__________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




